Citation Nr: 1230926	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151 resulting from a contaminated blood transfusion received on January 9, 2008 at a Department of Veterans Affairs (VA) medical facility.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1965.  He died in April 2008.  The appellant is the Veteran's surviving spouse.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating action by the VA Regional Office (RO) located in St. Paul, Minnesota.                 

In July 2010, a Travel Board hearing was conducted before an Acting Veterans Law Judge.  In September 2010, the Board remanded this case for additional development.

In a letter, dated in June 2012, the Board notified the appellant that the Acting Veterans Law Judge who had conducted her hearing was retired and no longer employed by the Board.  The Board indicated that, by law, the appellant must be given the opportunity for another hearing.  In the appellant's return response, received by the Board in July 2012, the appellant indicated that she did not wish to appear at a new hearing and requested that her case be considered on the evidence of record.  The undersigned has reviewed the hearing transcript. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 



FINDINGS OF FACT

1.  On January 9, 2008, while the Veteran was at a VA medical facility, he received a contaminated blood transfusion.   

2.  The Veteran's death certificate shows that he died in April 2008.  The immediate cause of death was listed as hospital acquired pneumonia due to or as a consequence of myelodysplastic syndrome, due to or as a consequence of Tau angioimmunoblastic lymphoma.  Atrial fibrillation was also noted as an other significant condition contributing to death but not resulting in the underlying cause of immediate death.     

3.  The Veteran's death was not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, to include the contaminated blood transfusion on January 9, 2008, and was not the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death was service- connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title.  In addition, the proximate cause of the disability or death must be either: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).

In this case, the appellant seeks entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  She maintains that the Veteran's receipt of a contaminated blood transfusion on January 9, 2008, substantially contributed to his death.  

The Veteran's death certificate shows that he died in April 2008.  The immediate cause of death was listed as hospital acquired pneumonia due to or as a consequence of myelodysplastic syndrome, due to or as a consequence of Tau angioimmunoblastic lymphoma.  Atrial fibrillation was also noted as an other significant condition contributing to death but not resulting in the underlying cause of immediate death.  

VA Medical Center (VAMC) outpatient and inpatient treatment records show that the Veteran was receiving blood transfusions on an ongoing basis as part of his treatment by VA for myelodysplastic syndrome and Tau angioimmunoblastic lymphoma.  

On January 9, 2008, the Veteran received a blood transfusion.  According to the records, the consent form was signed.  Once the blood transfusion was complete, the Veteran started a Rituximab infusion.  Approximately two hours later, he complained of feeling chilled and progressed into rigors.  He also developed a temperature.  The Rituximab infusion was stopped immediately and the Veteran was hospitalized.  

On January 10, 2008, it was noted that the blood bank had been contacted about a possible transfusion reaction.  The blood center then called the VA blood bank to recall a unit of platelets due to a suspected bacterial contamination.  The blood center had a report from the University of Minnesota of a suspected transfusion reaction in a patient receiving one of the three bags of platelets donated by one donor, of which the second bag was the unit in question at the VA.  At the University, a gram stain of the platelet bag was positive for gram positive cocci.  A VA transfusion physician concluded that the Veteran had a transfusion reaction related to bacterial contamination of platelet product.  The Veteran was given antibiotics.  

On January 11, 2008, the Veteran's blood cultures showed G+ cocci growth in pairs and clusters.  In addition, on that day, VA physicians had an extended conversation with the Veteran and his family regarding the Veteran's transfusion reaction related to bacterial contamination of a platelet unit he received on January 9, 2008.  The VA physicians stated that contaminated blood was a known complication of transfusions and that there were systems in place to limit such a complication.  Although those systems could fail, the failures were extremely rare events.  The chances that a contaminated transfusion would occur were very remote.  The Veteran and his wife expressed frustration with the Veteran's current illness as it caused his treatment for his underlying condition to be put on hold.  The VA physicians emphasized that bacterial contamination was exceedingly rare and that the chance that such contamination would happen again was very rare.  The physicians did not want the experience to dissuade the Veteran from receiving additional transfusions if clinically needed.  The Veteran and his family concurred and stated that they would likely agree to receive future blood products.  The records reflect that on January 12, 2008, the Veteran received a blood transfusion.  

Following the Veteran's hospitalization for a contaminated blood transfusion, he continued to receive treatment for his myelodysplastic syndrome and Tau angioimmunoblastic lymphoma.  He also continued to receive blood transfusions, as shown by consent forms signed by the Veteran indicating that he consented to blood transfusions on February 4, 2008 and April 13, 2008.  He died in April 2008.  

In May 2008, the appellant filed her claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 resulting from a contaminated blood transfusion received on January 9, 2008 at a VA medical facility.  

In December 2008, the RO obtained a VA medical opinion regarding the cause of the Veteran's death.  At that time, the VA physician stated that she had reviewed the Veteran's claims file.  According to the physician, the Veteran was known to have angioimmunoblastic T-cell non-Hodgkin's lymphoma and he presented himself with progressive symptoms.  The Veteran was rigorously evaluated and treated for infection.  Because of anemia, he was given blood transfusions.  He experienced elevated temperature during a transfusion on April 14, 2008, but there was no evidence that he had a transfusion reaction or bacterial contamination of the blood transfusion.  The Veteran had been experiencing progressive fatigue, fever, weight gain, and shortness of breath prior to admission, worsening for two months.  He was being treated for pneumonia prior to admission.  

The physician opined that there was no evidence that treatment during that admission was careless, negligent, lacked proper skill, had errors in judgment, or any other fault.  Rather, the Veteran's angioimmunoblastic T-cell non-Hodgkin's lymphoma predisposed him to infections due to his immunocompromised state.  That was the underlying cause of him acquiring hospital acquired pneumonia.  The physician further opined that there was no relationship to receiving blood transfusions or fevers from blood transfusions.  The Veteran had extensive workup for infection that was not remarkable.  Cultures came back positive for fungal infection post-death.  The Veteran's fungal pulmonary infection was not caused by or the result of his blood transfusion or any other treatment during his admission.  According to the physician, the Veteran's care at the VA facility was not careless or negligent and did not involve lack of proper skill or errors in judgment, or any other fault.     

In March 2010, a VA physician provided an addendum to the December 2008 VA opinion.  The physician was a different physician from the one who had provided the December 2008 opinion.  The physician stated that he had reviewed the Veteran's claims file.  According to the physician, he upheld the previous opinion.  In addition, he opined that there was no evidence that the blood transfusion on January 9, 2008, contributed to the Veteran's death.  The Veteran had significant illnesses necessitating the blood transfusion and it was those medical conditions which were the cause of his death, not the January 9, 2008 blood transfusion.  

Pursuant to the Board's September 2010 remand, the RO obtained a VA medical opinion regarding the cause of the Veteran's death and whether the Veteran's contaminated transfusion in January 2008 contributed to his death.  In December 2010, a VA physician, H.L.R., M.D., who was Board Certified in Internal Medicine and Medical Oncology, provided a Memorandum.  At that time, Dr. R. stated that he had reviewed the Veteran's claims file.  In 2007, the Veteran was diagnosed with T-cell angioimmunoblastic non-hodgkins lymphoma, stage IV.  He was treated with six cycles of Cyclophosphamide, Doxorubicin, Vincristine, and Prednisone (CHOP).  He attained a good partial remission but had persistent thrombocytopenia.  The Veteran was treated with steroids, intervenous (IV) Gamma Globulin, and Rituximab for the thrombocytopenia.  In January 2008, the Veteran sought treatment at the VAMC for a nosebleed of a four-week duration.  He was thrombocytopenic and anemic from the nosebleed.  A platelet transfusion was ordered appropriately.  The Veteran signed an informed consent for blood product transfusion.  The consent listed the risks, benefits, and alternative treatment options.  On January 9, 2008, while the Veteran received a platelet transfusion, he developed a fever and chills.  The transfusion was stopped and cultures of blood from the Veteran were obtained as well as cultures from the platelets.  Both of the blood cultures from the Veteran and platelets grew Coagulase Negative Staphylococcus.  The Veteran had fever and chills and was treated with IV antibiotics and then was switched to oral antibiotics.  The transfusion medicine team met with the Veteran and his wife and informed them that the Veteran had received "contaminated" platelets.  The Veteran and his wife asked questions and "seemed satisfied."  The Veteran received additional platelets and blood transfusions over the next few weeks without difficulty.  He developed a large neck mass and generalized lymphadenopathy.  A needle biopsy of the neck mass was non-diagnostic.  The Veteran then underwent a bone aspirate and biopsy, which showed refractory anemia with excess blasts (RAEB), a high risk myelodysplastic syndrome.  In April 2008, the Veteran was admitted to the hospital with fevers, chills, abdominal pain, and atrial fibrillation with rapid ventricular response.  He was seen by multiple specialists; pulmonary, infectious disease, and critical care.  Six blood cultures showed no growth.  The Veteran expired after the condition continued to worsen despite aggressive treatment.    

In the Memorandum, Dr. R. opined that the medical treatment of the Veteran was appropriate and within the standard of care.  According to Dr. R., the platelet transfusion that the Veteran received in January 2008 did not contribute to his death in April 2008.  Coagulase Negative Staphylococcus did not persist in the body for long periods of time unless there was a foreign body present such as a heart valve or replaced joint.  Dr. R. stated that the Veteran's immune system was severely compromised due to his lymphoma, steroid use, Rituximab, and recent diagnosis of high risk Myelodysplastic Disorder.  Dr. R. indicated that those factors contributed to the death from hospital acquired pneumonia.  Following the January 2008 contaminated transfusion, there was no evidence of a transfusion reaction from the blood products.  According to Dr. R., the Veteran had multiple co-morbid conditions which made any treatment options risky.  The Veteran's prognosis was poor with any treatment.  

On review of the entire evidentiary record, the Board recognizes that on January 9, 2008, the Veteran received a contaminated blood transfusion at a VA medical facility.  It is important for the appellant to fully understand that this is not in dispute.  Thus, the pertinent question in this case is whether the contaminated blood transfusion resulted in any increased or additional disability which resulted in the Veteran's death, and if so, whether such increased or additional disability/death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the treatment, or was the result of an event that was not reasonably foreseeable.     

The most persuasive and probative evidence in this matter consists of the December 2010 VA Memorandum from Dr. R.  Dr. R. recognized that the Veteran received a contaminated blood transfusion on January 9, 2008.  However, Dr. R. opined that the contaminated blood transfusion did not contribute to the Veteran's death.  Rather, he concluded that it was the Veteran's immune system that was severely compromised due to his lymphoma, steroid use, Rituximab, and recent diagnosis of high risk Myelodysplastic Disorder, and that those factors contributed to the Veteran's death from hospital acquired pneumonia.  In support of his opinion, Dr. R. noted that Coagulase Negative Staphylococcus did not persist in the body for long periods of time unless there was a foreign body present such as a heart valve or replaced joint, providing a highly probative and rational basis for the medical opinion.

In this regard, the  medical expert stated that in April 2008, six blood cultures showed no growth.  Thus, the Board observes that clearly, the Veteran's bacterial infection from the contaminated blood transfusion was treated and was no longer present at the time of his death in April 2008.  

The Board finds that the opinion by Dr. R. constitutes highly probative medical evidence against the claim on appeal, a conclusion which the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The opinion from Dr. R. is based on a review of the claims folder, including the most pertinent evidence therein, and he provided a rationale for his opinion.  Dr. R. thoroughly explained why the Veteran's death was not the result of VA treatment, specifically the January 9, 2008 contaminated transfusion. 

With respect to the other evidence of record, the VA physician who provided the December 2008 opinion did not discuss the January 9, 2008 contaminated blood transfusion.  Rather, he discussed a blood transfusion in April 2008.  However, he did opine that the Veteran's angioimmunoblastic T-cell non-Hodgkin's lymphoma predisposed him to infections due to his immunocompromised state, and that was the underlying cause of him acquiring hospital acquired pneumonia.  Thus, this is also evidence against the claim in that it shows that the Veteran's death was not the result of VA care.    

In the March 2010 opinion, the VA physician concluded that the Veteran's January 2008 contaminated blood transfusion did not contribute to his death.  Rather, the physician reported that the Veteran's death was due to significant illnesses.  Although he did not provide as much elaboration of his rationale as Dr. R. did in the December 2010 Memorandum, the VA physician is clearly in agreement with Dr. R.'s opinion.  Thus, this evidence opposes, rather than supports, the claim.  

In the instant case, the only evidence supporting the appellant's claim is her own lay statements.  Lay statements are competent to establish the presence of observable or symptomatology as such comes through one of the senses, and may provide sufficient support for a claim.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the issue in this case is a complex matter which requires specialized training for a determination as to causation, standard of care, foreseeability, etc., and is therefore beyond the ken of a nonprofessional's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this context, the Board gives greater probative value to the medical opinion of a skilled clinical professional such as Dr. R. than to the contentions of the appellant.  

Under the circumstances, the Board concludes that the more reliable and probative evidence demonstrates that the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, to include the contaminated blood transfusion on January 9, 2008, or an event not reasonably foreseeable.  

Simply stated, the contaminated blood transfusion did not cause or even contribute to the Veteran's death and/or there is significant evidence that the VAMC was not negligent or careless in the treatment of the Veteran.  The Board thus concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A.  § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the appellant with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA.

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in June 2008, June 2009, and September 2010 that were sent to the appellant adequately apprised her of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in June 2008, June 2009, and September 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant received notice of the evidence needed to substantiate her claim, the avenues by which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the June 2009 letter also informed the appellant about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in June 2008, prior to the appealed from rating decision, along with the subsequent notice provided in June 2009 and September 2010, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in April 2010 and November 2011 supplemental statements of the case (SSOCs) and, as such, the appellant has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The appellant has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claim by VA.

With respect to the duty to assist, the Board also finds that all necessary assistance has been provided to the appellant regarding the issue adjudicated in this decision.  The Board recognizes that in the September 2010 remand, the Board requested that the RO obtain the actual signed consent forms, or photocopies thereof, for the blood transfusions administered to the Veteran on January 2, 2008, January 9, 2008, January 12, 2008, February 8, 2008, March 26, 2008, and April 13, 2008.  Following the remand, the RO obtained the January 2, 2008, January 12, 2008, and April 13, 2008 consent forms, among others.  However, the RO did not obtain the pertinent January 9, 2008 consent form.  Nevertheless, the Board notes that the pertinent question in this case is not whether the Veteran signed the consent form on January 9, 2008 for the blood transfusion.  Rather, as explained above, it is whether the contaminated blood transfusion that occurred on January 9, 2008, contributed to the Veteran's death in April 2008.  The Board further observes that the appellant has not alleged that the Veteran did not sign the consent form on January 9, 2008.  

In addition, the Board recognizes that in a December 2011 statement, the appellant appears to request that an independent medical expert (IME) opinion be acquired to address the pertinent question of whether the Veteran's contaminated blood transfusion in January 2008 contributed to his death.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2011).  The appellant noted that to have an "in-house" opinion seemed a "conflict of interest."  In this regard, the Board observes that the fact that the VA medical opinions are adverse to the appellant's claim do not render such opinions deficient.  VA medical providers provide evidence in support of Veterans' cases regularly (it would be against the very mission of the VA for a VA medical provider to provide false evidence against a Veteran's claim).  In addition, the Board observes that the claims files do not contain conflicting medical opinions (no medical provider support the appellant's medical theory that the blood caused or contributed to the Veteran's death), and the Board finds that the issue on appeal is not of such medical complexity or controversy that a remand for an IME's opinion is required (multiple medical providers have provided evidence against this claim).  The Board concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the record, the Board finds no basis for an additional medical opinion to be obtained.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the appellant, and thus, no additional assistance or notification was required.  The appellant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard, supra. 

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


